Citation Nr: 1219904	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  12-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 24 to 25, 2011, at the Munroe Regional Medical Center, in Ocala, Florida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) is from November 2011 decisions of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses, the local VA Medical Center (VAMC) decided the claim and, therefore, is the agency of original jurisdiction (AOJ), rather than the local Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran is an active VA health-care participant who is personally liable for emergency treatment furnished for a non-service connected syncopal episode, from October 24 to 25, 2011, at the Munroe Regional Medical Center, in Ocala, Florida.

2.  The Veteran has health insurance coverage under Medicare Parts A and B.  


CONCLUSION OF LAW

The criteria are not met for entitlement to payment or reimbursement for unauthorized medical expenses incurred from October 24 to 25, 2011, at the Munroe Regional Medical Center, in Ocala, Florida.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1008 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In any event, in December 2011, the Veteran was provided with the notice required by the VCAA, and this was particular to his medical-reimbursement claim under 38 U.S.C.A. § 1725.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  Consequently, the duty to notify and assist has been met. 

Moreover, in the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Reimbursement of Unauthorized Medical Expenses

In the present appeal, the Veteran is seeking reimbursement for medical expenses incurred for private treatment he received from October 24 to 25, 2011, at the Munroe Regional Medical Center (a non-VA facility), in Ocala, Florida.

Here, the Veteran presented in the emergency department of Munroe Regional Medical Center on October 24, 2011.  He was apparently brought there via EMS (emergency medical services), following a syncope episode (blackout) that occurred approximately 4 hours prior to admission.  The Veteran stated, "I was driving, and then I woke up behind the wheel, but the car was on the side of the road.  I didn't hit anything.  I walked to the store and called for help.  I have a cut by my eye."  Munroe Regional Medical Center, Emergency Department Chart, dated October 24, 2011.  His private medical records show he had a history of hypertension, dyslipidemia, and a pacemaker for heart problems.  While at the hospital, he underwent a procedure for full repair of a laceration above his left eyebrow.

However, the Veteran in this case is only service-connected for a right foot, gunshot wound residuals disability (currently rated as 30 percent disabling), which is unrelated to the syncopal episode for which he was hospitalized.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing regulations. 

The Board notes that consideration of the claim under 38 U.S.C.A. § 1728 (West Supp. 2011) is not required.  The Veteran does not satisfy the required criteria for such consideration.  As noted, he is not service connected for a disability related to his emergency treatment.  Further, treatment was not provided for a nonservice-connected disability associated with or aggravating a service-connected disability, he does not have a total disability permanent in nature as a result of service-connected disability, and he was not a participant in a vocational rehabilitation program.

The VAMC has adjudicated this claim under the Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp 2011) and implemented in regulatory provisions found at 38 C.F.R. §§ 17.1000-1008 (2011).   To be eligible for reimbursement under this authority the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (2011).

These criteria under 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).

Under 38 U.S.C.A. § 1725, a Veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2002).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2002) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c ) or established by section 1831 of that Act (42 U.S.C. 1395j ).  See 38 U.S.C.A. § 1725(f)(2)(B).

That is, 42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  So, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare Part A or Medicare Part B.  In this instance, the evidence of record reveals that the Veteran has had health care insurance in the form of both Medicare Parts A and B.  On an October 2011 Health Insurance Claim Form, another insurance plan is additionally listed, Freedom Health Inc.  The Board emphasizes that included in the list of conditions for payment is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(g) (2011).

The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a Veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a Veteran had minimal health insurance coverage through a state-mandated automobile insurance policy. Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the Veteran had a health-plan contract in place as described above.

The Board notes that further changes were made to 38 C.F.R. §§ 17.1001, 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  The changes implemented certain provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. 110-387.  However, the changes in the regulations do not affect the adjudication of this claim.

The evidence in this case indicates that Veteran has other health insurance coverage that precludes VA from reimbursement or payment of any medical bills remaining due for expenses incurred at Munroe Regional Medical Center.  The January 2012 Statement of the Case (SOC) states that the Veteran has a health-plan contract as defined by the statute, namely Medicare Parts A and B; he has not disputed this fact.  In this regard, as the Veteran 83 year old he meets the age-related eligibility for such coverage.  Moreover, the evidence of record indicates that Veteran may also have secondary health care insurance.  Indeed, in view of the billing records showing $543 remaining due from a higher initial amount due, all the evidence indicates that some reimbursement has already been made by the Veteran's other healthcare coverage.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g).  The Veteran's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Since the claimed payment is barred by law, the Board need not address the other requirements, including whether the October 2011 medical treatment at question was emergent in nature. 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment from October 24 to 25, 2011, at the Munroe Regional Medical Center, in Ocala, Florida, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


